Citation Nr: 0701138	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for poorly differentiated 
carcinoma of unknown primary, left supraclavicular area 
(shoulder cancer), due to exposure to Agent Orange, to 
include as secondary to lung carcinoma residuals due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from December 1969 to 
September 1971 including service in Vietnam from June 1970 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence to 
reopen the previously denied claim was not received.

The veteran requested a Board Hearing, which an August 2004 
Board letter informed him was scheduled for October 27, 2004.  
The claims file reflects no evidence of the letter having 
been returned as undeliverable.  The veteran failed to appear 
for his scheduled hearing, and the claims file reflects no 
evidence that he requested that the hearing be rescheduled.  
Thus, the hearing request is deemed to have been withdrawn.    
See 38 C.F.R. § 20.702 (2006).

A March 1991 rating decision denied service connection on a 
direct basis for shoulder cancer which, in the absence of an 
appeal, became final and binding on the veteran.  The RO 
adjudicated the veteran's current claim as a petition to 
reopen the previously denied claim for shoulder cancer, which 
was adjudicated solely on a direct basis.  In the initial 
review of the appeal, however, the Board remand reflects that 
the Board considered it as an original claim because the 
current basis of the claim is on a presumptive basis, both as 
due to exposure to Agent Orange, and as  secondary to lung 
cancer residuals secondary to presumed exposure to Agent 
Orange.  Thus, the Board's initial review of the claim was on 
a de novo basis and remanded it for a medical review and 
nexus opinion.  See generally, Ephraim v. Brown, 82 F.3d 399, 
401-02 (Fed. Cir. 1996).

As noted, in March 2005, the Board remanded the case to the 
RO for additional development.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran served in Vietnam from June 1970 to April 
1971.

3.  The medical evidence of record does not show the veteran 
to have had a respiratory cancer associated with exposure to 
Agent Orange.

4.  The evidence of record does not show a causal 
relationship between left shoulder cancer and exposure to 
Agent Orange.


CONCLUSION OF LAW

Left shoulder cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), (e), 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of August 2002 and March 2005, the 
latter having been issued pursuant to a Board remand, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  The veteran's appeal was returned to the Board 
prior to the Court's decision in Dingess/Hartman.  Thus, he 
was not informed how disability evaluations and effective 
dates are determined and the type evidence that impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and the records and 
examination reports of the private providers identified by 
the veteran.  The veteran did not submit any additional 
evidence in response to the March 2005 VCAA notice letter, 
nor did he request that the RO obtain any additional evidence 
on his behalf.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question related to an initial evaluation of the disability 
or the effective date to be assigned is rendered moot.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The veteran's medical and personnel records reflect that he 
served in Vietnam.  His service medical records are negative 
for any complaints, findings, or treatment for any 
respiratory disease or left shoulder symptomatology.  The 
1971 Report of Medical Examination For Separation reflects 
that the lungs and upper extremities were assessed as normal, 
and that his chest X-ray was negative for any pathology.

In April 1990, private medical records from Appalachian 
Laboratories note that the biopsy of a mass on the veteran's 
neck revealed several pieces of malignant tumor, at least 2 
of which could be identified as lymph nodes.  Later that same 
month, J.W. F., MD, examined the biopsy slides and diagnosed 
soft tissue from the neck with poorly differentiated 
metastatic carcinoma.  Biopsy of a mass in the left shoulder 
area also revealed a malignant tumor.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran meets the first criteria for service connection, 
which is that he has a current disability.  In light of the 
fact that his service medical records are negative for any 
evidence of in-service left shoulder or respiratory disease, 
and that there is no dispute that his cancer was not 
diagnosed until almost 20 years after his active service, the 
competent medical evidence shows that any malignant pathology 
is not subject to service connection on a presumptive basis 
as a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will also be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to a herbicide agent (i.e., Agent Orange).  38 C.F.R. 
§ 3.307(a).

The diseases associated with certain herbicide agents are 
listed under 38 C.F.R. § 3.309(e) and include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia, multiple myeloma; non- Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

In order to be service connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that choracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Further, a disability which is proximately due to or the 
result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310.  Further, a disability 
which is aggravated by a service-connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted, the veteran's personnel and medical records reflect 
that he served in Vietnam from June 1970 to April 1971.  
Therefore, he is presumed to have been exposed to Agent 
Orange during that service.  Id.  Thus, if the evidence of 
record shows the veteran's shoulder cancer to have originated 
in his lung, lung cancer is among the diseases listed as 
associated with exposure to Agent Orange.  

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement. See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992). 

The Appalachian Laboratories doctor's report reflects that no 
definitive statement could be made regarding the primary site 
of the cancer.  The presence of the type of neoplasm found in 
the left supraclavicular area suggested to the treating 
doctor the likelihood of a pulmonary or gastric primary 
cancer site.  Also, in April 1990, private medical records 
from a private radiologist, J. G. B., MD, indicated that the 
veteran's X-rays revealed a soft tissue density in the 
periphery of the right lower lung.

In May 1990, the veteran began chemotherapy treatment at 
Bristol Regional Medical Center with R. D. C., MD, who stated 
he thought the veteran's diagnosis was in the category of 
carcinoma of unknown primary, undifferentiated.  In both his 
chemotherapy summaries from May and August 1990, he reported 
that primary lung malignancy was most likely.  The record 
also reflects a letter in April 2003 written by F. S. Jr, MD 
stating that the veteran had been seen and attached were 
previous pathology reports in regards to his diagnosis for 
undifferentiated carcinoma possibly of the lung.  However, as 
noted by the RO, those reports are not in the veteran's claim 
file.  As also noted above, the veteran provided no further 
evidence in response to the March 2005 VCAA letter or to the 
March 2005 supplemental statement of the case.

The Board remanded the appeal for a medical review of the 
claims file and a medical nexus opinion.  The March 2005 
review report reflects that, after review of the file, the 
examiner opined that the veteran's poorly differentiated 
carcinoma was probably an adenocarcinoma, and noted that the 
veteran's carcinoma had a complete response to the 
chemotherapy and radiation treatment, and that the claims 
file reflected he was still in complete remission.  The 
examiner observed further that, although at least one CT scan 
of the chest showed a right lower lobe of 0.5 cm soft tissue 
nodule, he opined that the veteran did not have carcinoma of 
the lung for the following reasons: it was medically unusual 
for right lower lobe lung cancer to metastasize to the left 
supraclavicular area without other metastases involved; and, 
it would also be quite unusual for metastatic lung cancer to 
be cured by the regimen with which the veteran was treated.

The Board finds nothing in the record which contradicts the 
VA medical reviewer.  The April 2003 report of Dr. S merely 
referenced the earlier diagnoses of potential etiology in the 
1990s.  The Board notes the 1990 treatment note of the 
veteran's primary provider who, while of the opinion that a 
lung malignancy was most likely, also implied a lack of 
optimism that the prescribed medical intervention would be 
effective against a lung malignancy.  Later notes reflect 
very pleasant surprise that the veteran's carcinoma responded 
to the treatment and went into complete remission.  Thus, the 
Board accords greater weight to the VA reviewer's opinion 
that the veteran's cancer did not originate in his lung.

In light of the VA medical reviewer's opinion, service 
connection for the veteran's left shoulder cancer is not 
available as a secondary residual of service-connected lung 
cancer due to exposure to Agent Orange.  38 C.F.R. § 3.310.  
Further, The Secretary has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).  Thus, as 
shoulder cancer is not among the diseases the Secretary has 
determined to be associated with exposure to Agent Orange and 
eligible for service connection on a presumptive basis, the 
Board is also foreclosed from allowing the claim on that 
basis as well.

This does not complete the Board' review, however.  
Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

As set forth above, the service medical records are negative 
for any evidence of left shoulder pathology, to include 
cancer, and the veteran's physical examination at separation 
noted no abnormalities of his upper extremities.

In an April 1993 examination by R. D. C., MD, it was noted 
that the veteran expressed concern about exposure to Agent 
Orange while in Vietnam and his particular type of neoplasm.  
Dr. C. documented that he told the veteran that by having 
this very unusual undifferentiated neoplasm, one would be 
concerned about toxin exposure, but he was not aware of any 
direct relationship and suggested that the veteran look into 
this matter. In a May 1993 letter, Dr. C. stated he did not 
hold himself out as an expert in the association of various 
malignancies with exposure to toxic agents, however, if Agent 
Orange or other toxic agents were found to be carcinogenic, 
then he would think there would certainly be concern with the 
veteran's very unusual neoplasm.

The Board deems Dr. C's observation as well short of a 
definitive medical opinion that there was in fact a causal 
relationship between the veteran's left shoulder cancer and 
his exposure to Agent Orange.  His report reflects no more 
than a medical possibility of medical nexus.  Such language 
does not rise to the level of probable.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinions expressed in 
terms of "may" also implies "may" or "may not"' and are 
speculative); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The VA reviewer opined that there is a causal relationship.  
The bases for his opinion were limited to the fact that the 
veteran was diagnosed with the unknown primary differentiated 
carcinoma at a young age and the fact that he was exposed to 
Agent Orange.  The reviewer then noted his awareness of the 
absence of any official linkage of that type cancer to Agent 
Orange exposure, but he nonetheless opined that, "I do 
believe that for purposes of this rating exam, it is 
reasonable to make that connection."

The examiner clearly was aware of the diseases specifically 
deemed associated with exposure to Agent Orange but still 
restricted the bases for his opinion as shown above.  As for 
the weight the Board should accord his opinion, it is 
noteworthy to mention that the diseases listed at 38 C.F.R. § 
3.309(e) are based on findings provided from scientific data 
furnished by the National Academy of Sciences (NAS).  The NAS 
conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in Vietnam during the 
Vietnam era and each disease suspected to be associated with 
such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  
Reports from NAS are submitted at two-year intervals to 
reflect the most recent findings.  Based on input from the 
NAS reports, Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.

Other than the fact that the veteran was deemed to have 
contracted the disease at a young age, the VA reviewer 
provided no substantive supporting rationale as to why the 
veteran's exposure to Agent Orange in Vietnam is the genesis 
for his unknown primary differentiated carcinoma of the 
shoulder, despite the existing body of research to the 
contrary, and the fact that the remand instructions requested 
a full explanation.  The reviewer did not cite to any other 
body of literature or medical statistical analysis.  The 
Board finds that the VA reviewer's opinion does not provide a 
supportable basis for service connection on a direct basis 
nor does it place the evidence in equipoise.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection on a direct basis.  
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for left shoulder cancer as 
due to exposure to Agent Orange, including as secondary to 
lung cancer residuals due to exposure to Agent Orange, is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


